A consent decree in the Probate Court, dated July 10, 1962, modified a decree dated March 21,1961, by providing that the libellee Samuel Mayes pay as alimony to the libellant Sophie $150 weekly for her support and for the support of two minor children. On December 13, 1965, on the petition of Samuel, the judge, after hearing and on reported evidence, without findings of fact, further modified the decree of March 21, 1961, by providing for the payment of $75 weekly to Sophie as alimony only, retroactive to February 1, 1965. Sophie appeals. It is undisputed that the children had attained their majority. On conflicting evidence the judge could find, as the decree imports he did find, that Samuel’s health, impaired by hepatitis, had diminished his ability and desire to augment his regular salary as an orchestra member by solo performances, and other extra work, and that his earnings were substantially less than they had been on July 10, 1962, whereas Sophie’s financial circumstances had, in general, improved. We cannot say that the judge was plainly wrong. See Whitney v. Whitney, 325 Mass. 28.

Decree affirmed.